NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D17-4091
                                         )
DANIEL ROBERT POWELL,                    )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellant.

Daniel Robert Powell, pro se.


PER CURIAM.


             Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.